                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

        Charity Marie Stoaks,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00013-FDW-DSC
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 23, 2020 Order.

                                               November 23, 2020




     Case 5:20-cv-00013-FDW-DSC Document 16 Filed 11/23/20 Page 1 of 1
